DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 20, 2021.  Claims 1 and 9 were amended.  Thus, claims 1-16 are pending. 

Drawings
The drawings filed on 12/20/2021 are accepted. 

Abstract of the Disclosure
The amended Abstract filed on 12/20/2021 is accepted. 

Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112 reads as follows:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-4 and 9-16 are rejected under 35 U.S.C. 112(a), as being indefinite for failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Regarding claims 1 and 9, lines 3-4 of claim 1 were amended to recite the phrase “traveling from point A to point B, wherein points A and B are spaced apart from each other by at least three noncollinear pathways,” and lines 22-23 of claim 1 were also amended to recite “an upcoming pathway selected from at least two of the three noncollinear pathways.”  Claim 9 was amended similarly.  The terms “point A” and “point B” are not properly described in the application as filed, and thus constitutes new matter.  Additionally, the term “at least three noncollinear pathways,” is not properly described in the application as filed, and thus constitutes new matter.  Further, the term “an upcoming pathway” is not properly described in the application as filed, and thus constitutes new matter.  Appropriate correction is required.
Claims 2-4 and 10-16 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (U.S. Patent Publication 2002/0141289 A1); in view of Kamiyama (U.S. Patent Publication 2011/0205853 A1).
Regarding claim 5, Hayek teaches a wristwearable device for displaying travel information using a first travel information indicator and a second travel information indicator (Hayek: Abstract [“This watch can guide its wearer towards a place specified by the wearer and comprises time display means (2, 3, 11), selection means (9), data processing means (8) and means for determining the direction of the said place…”]) comprising:
a receiver for receiving, from a transmitting device, first travel information and information associated with the next turn information (Hayek: FIGS. 1-2; ¶15 [“The watch 1 further comprises means for determining direction formed by an antenna 5 associated with a GPS receiver 6 (see FIG. 2). The antenna 5 is formed so that it can receive signals transmitted by one or more satellites…”]; FIG. 5; ¶26-30 [“…wearer is located initially at a point A…it deduces the position of the wearer of the watch 1 represented by the triplet of geographical coordinates (Al, A2, A3). However, the orientation of the watch 1 is not known. Thus the wearer starts to walk in any direction whatsoever, towards a point A' for example, for which the triplet of geographical coordinates (A'l. A'2, A'3) of this point A' can be determined by the GPS receiver 6. Thus a reference direction can be determined, which is aligned with a reference axis of the watch…the hands are then shifted under the combined action of the processing means 8 and the motor 11 to indicate the direction in which the wearer of the watch according to the invention should walk relative to the reference axis to reach the destination, i.e. the direction between the point A' and the point B…”]);

a controller, coupled to the receiver and the first actuation mechanisms (Hayek: FIGS. 1-2; ¶16 [“…data processing means 8, typically a microprocessor.”]), for:
causing the first actuation mechanism to rotate the first travel information indicator in at least one of the clockwise and counterclockwise direction based on the next turn information received by the receiver (Hayek: FIGS. 1-2; ¶15-16; FIG. 5; ¶26-30 {See above.}); and
causing the second travel indicator to indicate information associated with the first travel information (Hayek: FIGS. 4a-4d; ¶24-26 [“Once the selection is effected, for example "restaurant", this is indicated, see FIG. 4b, and a sub-menu is presented. This sub-menu can in particular comprise a list of different categories of restaurants, for example Chinese…”]); and
wherein the position of the first and second travel information indicators conveys information regarding a travel (Hayek: FIG. 5; ¶26-30 {See above.}).
However, Hayek is silent as to explicitly teaching a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in at least one of a clockwise and counterclockwise direction.
Kamiyama, in a similar field of endeavor, discloses an electronic watch (Kamiyama: Abstract.).  Therein, Kamiyama discloses a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in a direction 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in at least one of a clockwise and counterclockwise direction, disclosed by Kamiyama into Hayek, with the motivation and expected benefit of displaying types of travel information, such as remaining distance or estimated time prior to a next turn, to a user.  This method for improving Hayek was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kamiyama.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Hayek and Kamiyama to obtain the invention as specified in claim 5.

Regarding claim 6, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 5 as shown above.  Hayek further discloses the controller causes the second travel indicator to indicate the information associated with the next turn information coincidently with See above.}).

Regarding claim 7, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 5 as shown above.  Hayek further discloses the travel information conveyed by the first travel information indicator comprises direction heading information (Hayek: FIGS. 1-2; ¶15-16; FIG. 5; ¶26-30 {See above.}; ¶35 […the watch according to the invention could be modified in such a way that one of the two hands indicate the direction of the selected destination, while the other hand indicates for example the direction of geographical north, or the time. A digital display can also be provided in place of an analog display to indicate the direction to follow.”]). 

Regarding claim 8, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 5 as shown above.  Hayek further discloses the travel information transmitted from the transmitting device comprises direction heading information (Hayek: FIGS. 1-2; ¶15-16; FIG. 5; ¶26-30 {See above.}; ¶35 {See above.}). 

Response to Arguments
Applicants’ arguments filed on December 20, 2021 have been fully considered.  Applicants’ arguments regarding the prior art citied regarding claims 5-8 are not persuasive.  
In the response filed December 20, 2021, Applicant argued (Remarks pp. 9-10) that Kamiyama fails to disclose the limitations of “providing a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator.”  Applicant’s arguments are not persuasive.  
time-of-day motor 11) configured to drive time-of-day hands, and a chronograph motor (chronograph motor 15) configured to drive a chronograph hand. (Kamiyama; ¶7-11, FIG. 1; ¶23-25 {See above.}).  
Thus, would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in at least one of a clockwise and counterclockwise direction, disclosed by Kamiyama into Hayek, with the motivation and expected benefit of displaying types of travel information, such as remaining distance or estimated time prior to a next turn, to a user.  This method for improving Hayek was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kamiyama.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Hayek and Kamiyama to obtain the invention as specified in claim 5.
Therefore, the rejection of claim 5, and dependent claims 6-8, under 35 U.S.C. 103 as being unpatentable over Hayek, in view of Kamiyama, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864